Citation Nr: 0610240	
Decision Date: 04/07/06    Archive Date: 04/13/06	

DOCKET NO.  04-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission











FINDING OF FACT

Major depression was not shown to have been present during 
active military duty or for many years thereafter and has not 
been shown to be related in any way to such service.  


CONCLUSION OF LAW

Major depression was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist.  

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of the service connection claim.  Those five elements 
include:  (1)  Veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and disability; (4) degree of disability; and (5) effective 
date of the disability.  The Court held that, upon receipt of 
an application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  In addition, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, as evidenced 
by a letter sent to him in November 2003 and the subsequent 
rating action of January 2004 and the statement of the case 
of July 2004.  However, he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In light of the fact that the Board (for reasons 
given below) concludes that the preponderance of the evidence 
is against the veteran's service connection claim, any 
question as to the appropriate disability rating or effective 
date to be assigned are rendered moot. 

With regard to the duty to assist, the Board acknowledges 
that the RO has obtained all available evidence, including 
the veteran's service medical records and post service 
clinical data.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence, not already of record, that could be 
obtained.  

In this regard, the Board acknowledges that, in the 
substantive appeal which was received at the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas in 
August 2004, the veteran noted that he had not been accorded 
a pertinent VA examination.  He specifically requested that 
he be given such an evaluation to determine the etiology of 
his depression.  However, as discussed below, service medical 
records are negative for complaints of, or treatment for, any 
type of psychiatric disability.  In fact, the first 
contemporaneously recorded documentation of a psychiatric 
disorder is dated many years after the veteran's separation 
from active military duty, and the claims folder contains no 
competent evidence that the veteran's currently diagnosed 
depression is associated with his active military duty.  The 
duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 USCA 5103A(a)(2).  Consequently, the 
Board concludes that a remand to accord the veteran a VA 
psychiatric examination is not necessary.  

Thus, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal.  In 
addition, no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Legal Criteria and Analysis.

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service, 
or if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the present case, the veteran, whose active service 
extended from June 1967 to June 1969, has contended that he 
acquired major depression during his active service.  The 
Board notes that the veteran's service medical records are 
entirely negative with respect to complaints, or findings, of 
psychiatric pathology.  

Post service clinical data disclose that, beginning in late 
2003 and continuing through 2004, the veteran was 
periodically treated, and evaluated, for major depression.  
Significantly, the claims folder contains no competent 
evidence specifically associating the diagnosed major 
depression with the veteran's active military duty many years 
prior.  

The Board has thoroughly and carefully considered the 
veteran's contentions that he has major depression which was 
incurred in his active military service.  In addition, in a 
January 2004 statement, the veteran's wife described the 
veteran's psychiatric symptomatology, including his inability 
to complete tasks due to a lack of interest, bouts of anger 
"at the least little things," and loss of interest in 
family and in intimacy towards her.  

Importantly, however, while the veteran and his wife (as lay 
persons) are competent to describe current symptoms and 
observations, they are not competent to express opinions 
concerning the etiology of the veteran's diagnosed 
depression.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Significantly, in the present case, there is no 
clinical manifestation of major depressive disorder either 
during service or for many years thereafter, nor is there any 
competent medical opinion associating this currently 
diagnosed disability with the veteran's period of active 
service many years prior.  Thus, the Board finds that the 
preponderance of the evidence is clearly against the 
veteran's service connection claim.  This claim must, 
therefore, be denied.


ORDER

Service connection for major depression is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


